 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-18-01622-001-PHX-DWL
10                  Plaintiff,                         ORDER
11   v.
12   Eduardo Salazar,
13                  Defendant.
14
15         Sentencing in this matter is scheduled for March 4, 2019. The Court has reviewed
16   the presentence report (“PSR”), which reveals that the defendant has a sordid criminal
17   history that includes two DUI convictions (PSR ¶¶ 31, 33), four drug-related convictions
18   involving cocaine and heroin (PSR ¶¶ 20, 22, 23, 29), a conviction for brandishing a knife
19   (PSR ¶ 25), and four domestic violence convictions, including two particularly gruesome
20   incidents in which the defendant punched a pregnant woman in the face, once causing her
21   to be rushed to the hospital in an ambulance (PSR ¶¶ 24, 26, 27, 28). In addition, the
22   defendant has been deported to Mexico 10 different times (PSR ¶ 40) and has two
23   convictions for illegal entry or reentry: the first, in 2006, resulted in a sentence of 2.5
24   months’ imprisonment, and the second, in 2012, resulted in a sentence of 24 months’
25   imprisonment (PSR ¶¶ 30, 34.) However, under the proposed plea agreement in this case,
26   the maximum sentence that could be imposed is 14 months. (PSR ¶ 64.)
27         The Court is struggling to understand how a sentence of 14 months could be
28   considered sufficient under 18 U.S.C. § 3553 in light of these circumstances. Sentences in
 1   illegal-reentry cases should ordinarily result in progressive punishment, and the defendant
 2   has already shown that a 24-month sentence will not deter him from returning to this
 3   country. Cf. United States v. Hinkson, 744 Fed. App’x 656 (11th Cir. 2018) (affirming
 4   imposition of 72-month sentence in illegal-reentry case, even though the Guidelines range
 5   was 15-21 months, where the defendant’s “last 48-month sentence had failed to deter him”
 6   and “the district court stressed the need to specifically deter Hinkson and also to deter
 7   others who might consider unlawfully reentering the United States on multiple occasions
 8   and to promote respect for the law by imposing progressively greater punishments for each
 9   illegal reentry”).
10          Accordingly, the parties should be prepared, during the sentencing hearing on
11   Monday, March 4, 2019, to explain why the Court should accept the plea agreement.
12          Dated this 1st day of March, 2019.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
